Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Status of claims
The amendment filed on 07/13/2022 is acknowledged. Claims 2, 4-8, 12-14, 31, 32 34, and 36 have been canceled and claims 20-30, 33, and 35 have been withdrawn. Claims 1, 3, 9-11, 15-19, and 37 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s amendments and arguments filed on 07/13/2022 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. Applicant’s amendments have overcome the 35 U.S.C. 103(a) rejection of claims 1, 4, 7, 9-11, 15-19, 36, and 37 over Eades et al. (US 2019/0151280 A1) and 35 U.S.C. 102(a)(2) rejection of claims 1, 4, 9, 10, 19, 36, and 37 are rejected under as being anticipated by Berl et al. (US 2020/0138772 A1, filing date of 07/09/2019, claims priority to provisional application 62/695,276 with filing date 07/09/2018) and 35 U.S.C. 112(d) rejection of claim 36 from the previous Office Action. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

Rejections maintained
The following rejection of the claims are remained for reasons of record and the following. The rejection is modified based on the amendments. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 9-11, 15-19, and 37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Berl et al. (US 2020/0138772 A1).
Berl et al. teach a composition in example 4 comprising 2.28% by weight of pure CBD, 10% by weight of Polysorbate 60, 3.3% by weight of Vitamin E TPGS, distilled water, and glycerol (the claimed excipient) (example 4) with the concentration of CBD/THC being from 0.01%-0.1% by weight in beverage (paragraph 113) (0.1-1 mg/g → 0.1-1 mg/mL based on about 1 g/mL density of beverage) (the instant claims 15-18). 
No alcohol and no oil is included in the composition.
The weight percentages of CBD, polysorbate, and Vitamin E TPGS in example 4 based on the total weight of CBD, polysorbate, and Vitamin E TPGS are calculated to be 14.7%, 64.2%, and 21.2% (2.28/(2.28+10+3.3)=14.7%, 10/(2.28+10+3.3)=64.2%, 3.3/(2.28+10+3.3)=21.2%).

Berl et al. do not specify the exact same weight percentages of polysorbate and cannabinoid in claims 1 and 3.
This deficiency is cured by Berl et al.’s teachings of emulsifier to CBD ratio of 4.75:1, 3.67:1, 2:1, and 7:1 (examples 1-3 and 5).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in example 4 (with an emulsifier to CBD ratio of 11.4:1) and paragraph 34 to modify the weight percentages of polysorbate and cannabinoid in example 4 to increase CBD from 14.7% to the claimed 30-50% by weight and decrease the weight percentage of polysorbate from 64.2% to the claimed 35-45% by weight. Wide range of emulsifier to CBD ratio being suitable was well known to a person of ordinary skill in the art at the time of the invention. The motivation for modifying the weight percentages of polysorbate and cannabinoid in example 4 to increase CBD from 14.7% to the claimed 30-50% by weight and decrease the weight percentage of polysorbate from 64.2% to the claimed 35-45% by weight flows from wide range of emulsifier to CBD ratio having been used in the prior art, and from wide range of emulsifier to CBD ratio being recognized in the prior art as useful for the same purpose.
Berl et al. do not teach in example 4 the same polysorbates in claim 1.
This deficiency is cured by Berl et al.’s teachings of suitable emulsifiers including polysorbate 20, 40, and 60 (paragraph 84-85).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in example 4 and paragraph 84-85 to replace polysorbate 60 in example 4 with polysorbate 20, 40, or mixture thereof. Polysorbate 20, 40, and 60 being suitable emulsifiers was well known to a person of ordinary skill in the art at the time of the invention. The motivation for replacing polysorbate 60 in example 4 with polysorbate 20, 40 or mixture thereof flows from polysorbate 20, 40, and 60 having been used in the prior art, and from polysorbate 20, 40, and 60 being recognized in the prior art as useful for the same purpose.
Berl et al. do not teach in example 4 the same cannabinoid in claim 11.
This deficiency is cured by Berl et al.’s teachings of all of CBD, THC, and CBD/THC being suitable cannabinoids (abstract and all examples).
	It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in example 4 and abstract and all other examples to replace CBD in example 4 with THC. All of CBD, THC, and CBD/THC being suitable cannabinoids was well known to a person of ordinary skill in the art at the time of the invention. The motivation for replacing CBD in example 4 with THC flows from all of CBD, THC, and CBD/THC having been used in the prior art, and from all of CBD, THC, and CBD/THC being recognized in the prior art as useful for the same purpose.

Response to Applicants’ arguments:
Applicants argue that the rejection is moot since Berl et al. do not teach the now recited combination of limitations in example 4. 
However, this argument is not deemed persuasive. It is well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the submitted knowledge in the art, to a person of ordinary skill in the art. Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (“the fact that a specific [embodiment] is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered”) (quoting In re Lamberti, 545 F.2d 747, 750 (C.C.P.A. 1976)). In the instant case, as stated in the rejection above and in the previous office action, although Berl et al. do not teach the same polysorbate 20 and/or 40 in example 4, Berl et al. teach suitable emulsifiers including polysorbate 20, 40, and 60 (paragraph 84-85). Thus, it would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in example 4 and paragraph 84-85 to replace polysorbate 60 in example 4 with polysorbate 20 and/or 40. 
Moreover, the difference between the now claimed polysorbate 20 (polyoxyethylene (20) sorbitan monolaurate) and/or polysorbate 40 (polyoxyethylene (20) sorbitan monopalmitate, C12) and polysorbate 60 (polyoxyethylene (20) sorbitan monostearate) in example 4 of Berl et al. is the length of the fatty acids: polysorbate 20 (monopalmitate C12), polysorbate 40 (palmitate C16) vs polysorbate 60 (stearate C18). Thus, the claimed polysorbate 20 and/or 40 and polysorbate 60 in example 4 of Berl et al. are homologs and are prima facie obvious, and require no secondary teaching. In re Wilder, 563 F.2d 457 (CCPA 1957). Please refer to MPEP 2144.09 II.:
Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also in re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).
Lastly, polysorbate 20, polysorbate 40, and polysorbate 60 are disclosed in the instant specification as suitable polysorbate and polysorbate 60 was recited together with polysorbate 20 and polysorbate 40 as suitable polysorbate in the claims dated 02/25/2022, 06//08/2021, 08/07/2019. Thus, the criticality of polysorbate 20 and/or 40 over polysorbate 60 in example 4 of Berl et al. is not established.

Applicants argue that the weight percentage of polysorbate (64.2%, based on the total weight of CBD, polysorbate, and Vitamin E TPGS) in example 4 taught by Berl et al. exceeds the now claimed 30-50% by weight (based on the total weight of CBD, polysorbate, and Vitamin E TPGS).
However, this argument is not deemed persuasive. As stated in the rejection above and in the previous office action, Berl et al. teach emulsifier to CBD ratio of 4.75:1, 3.67:1, 2:1, and 7:1 (examples 1-3 and 5). Thus, it would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in example 4 (with an emulsifier to CBD ratio of 11.4:1) and paragraph 34 to modify the weight percentages of polysorbate and cannabinoid in example 4 to increase CBD from 14.7% to the claimed 30-50% by weight and decrease the weight percentage of polysorbate from 64.2% to the claimed 35-45% by weight. Wide range of emulsifier to CBD ratio being suitable was well known to a person of ordinary skill in the art at the time of the invention. Please refer to MPEP 2144.05.II.A:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.

Applicants argue that the examples 2 and 5 of the instant specification demonstrated superior stability with minimum loss of cannabidiol. 
However, this argument is not deemed persuasive. Examples 2 and 5 of the instant specification only compared cannabidiol stability results of day 0 to day 84 (example 2) and day 0 to day 8 (example 5). The experiments do not compare the cannabidiol stability as the results of the different polysorbates and different weight percentages of polysorbate and thus the experiment is not a true side-by-side closest to prior art. Please refer to MPEP 716.02(b).III:
Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims.
Furthermore, Berl et al. clearly teach stabilized formulations comprising CBD and THC and at least one emulsifier selected from the group consisting of Polysorbate, Vit E-TPGS, etc., for protection of the emulsified cannabinoids from oxidative processes assuring end-of-shelf-life bioactive stability (tile, abstract, paragraph 1, 24, 25, 27, 36, 40, 41, 68, and 81 and claims 1 and 20). Thus, cannabidiol stability is expected based on Berl et al.’s teachings. Please refer to MPEP 2145:
Evidence pertaining to secondary considerations must be taken into account whenever present; however, it does not necessarily control the obviousness conclusion. See, e.g., Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1372, 82 USPQ2d 1321, 1339 (Fed. Cir. 2007) (“the record establish [ed] such a strong case of obviousness” that allegedly unexpectedly superior results were ultimately insufficient to overcome obviousness conclusion); Leapfrog Enterprises Inc. v. Fisher-Price Inc., 485 F.3d 1157, 1162, 82 USPQ2d 1687, 1692 (Fed. Cir. 2007) (“given the strength of the prima facie obviousness showing, the evidence on secondary considerations was inadequate to overcome a final conclusion” of obviousness); and Newell Cos., Inc. v. Kenney Mfg. Co., 864 F.2d 757, 768, 9 USPQ2d 1417, 1426 (Fed. Cir. 1988). Office personnel should not evaluate rebuttal evidence for its “knockdown” value against the prima facie case, Piasecki, 745 F.2d at 1473, 223 USPQ at 788, or summarily dismiss it as not compelling or insufficient. If the evidence is deemed insufficient to rebut the prima facie case of obviousness, Office personnel should specifically set forth the facts and reasoning that justify this conclusion. 

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed composition remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612